Citation Nr: 0520616	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether the unusual medical expenses deduction for 1998 
was calculated correctly in the computation of the amount of 
the veteran's non-service-connected disability pension award.  

2.  Whether the interest income received from the redemption 
of United States Savings Bonds in 1997 is countable as income 
for purposes of Department of Veterans Affairs improved 
pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from May 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

In an October 2002 decision, the Board denied the veteran's 
claim concerning the issue of whether the unusual medical 
expenses deduction for 1998 was calculated correctly in the 
computation of the amount of the veteran's non-service-
connected disability pension award.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  However, in March 2003, VA filed a 
motion to vacate the Board's October 2002 decision and to 
remand this matter for action in accordance with the motion.  
In an October 2003 Order, the Court granted VA's motion for 
remand, thereby vacating the October 2002 decision and 
remanding the issue to the Board.  

In April 2004, the Board Remanded the case to the RO for 
further action.  That action having been completed, the case 
is again before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  On February 28, 2005, prior to the promulgation of a 
decision in the appeal concerning the issue of whether the 
unusual medical expenses deduction for 1998 was calculated 
correctly in the computation of the amount of the veteran's 
non-service-connected disability pension award, the RO 
received notification from the appellant that a withdrawal of 
appeal is requested.  

2.  In 1997, the veteran was paid $3605 in interest upon the 
redemption of Series EE Savings Bonds that was previously 
unreported.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal 
concerning the issue of whether the unusual medical expenses 
deduction for 1998 was calculated correctly in the 
computation of the amount of the veteran's non-service-
connected disability pension award by the appellant have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  

2.  The interest income received from the redemption of 
United States Savings Bonds in 1997 is countable as income 
for purposes of Department of Veterans Affairs improved 
pension benefits.  38 U.S.C.A. § 1503 (West 2002); 38 C.F.R. 
§ 3.262 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unusual medical expenses

The veteran previously appealed this issue, both to the Board 
and to the Court.  Following the Court's remand of the issue, 
the RO received a communication from the veteran in which he 
stated that the issue of unusual medical expenses in 1998 
"WAS RESOLVED LONG AGO!!!!!" (emphasis in the original).  
The veteran clearly considers the issue settled.  The Board, 
therefore, construes his statement as a withdrawal of his 
appeal of that issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  

Interest income

The evidence concerning this issue may be briefly summarized 
and is not in dispute.  

The veteran's entitlement to VA pension benefits was 
established in 1989.  In 2000, the RO received notice that he 
had received unearned income in 1997 that he had not 
previously reported.  That additional income affected the 
determination of the monthly payment of his pension benefits.  
The additional income, in the amount of $3636, primarily 
resulted from the redemption of Series EE United States 
Savings Bonds.  (The additional income due to the Savings 
Bond redemption was $3605.  The RO determined, in June 2001, 
that half of that income was attributable to the veteran's 
son who did not live in his household and was, therefore, not 
countable toward computation of the veteran's monthly pension 
benefit.)  The issue in this case is simply whether the 
additional income that resulted from the Savings Bond 
redemption is countable for VA pension purposes.  

The veteran has argued, including at his personal hearing in 
October 2000, that the income due to the redemption is 
"profit resulting from the sale of property."  On that 
basis, he contended, the income should be excluded from his 
countable income, pursuant to 38 C.F.R. § 3.272(e) (2004), 
which states 

Profit realized from the disposition of 
real or personal property other than in 
the course of business, except amounts 
received in excess of the sales price, 
for example, interest on deferred sales 
is included as income.  In installment 
sales, any payments received until the 
sales price is recovered are not included 
as income, but any amounts received which 
exceed the sales price are included, 
regardless of whether they represent 
principal or interest.  [Italics added to 
emphasize the veteran's argument.]  

He argued that the additional income he received when he 
redeemed the bonds met the italicized criterion.  The veteran 
also argued that, inasmuch as the bonds were "personal 
property," the profit realized from their sale is excluded 
under 38 U.S.C.A. § 1503(a)(6), which states

In determining annual income under this 
chapter, all payments of any kind or from 
any source (including salary, retirement 
or annuity payments, or similar income, 
which has been waived, irrespective of 
whether the waiver was made pursuant to 
statute, contract, or otherwise) shall be 
included except ... profit realized from 
the disposition of real or personal 
property other than in the course of a 
business.  

See also 38 C.F.R. § 3.262(a), (k)(3).  

The veteran's argument is misplaced.  The exception cited by 
him is not applicable to the redemption of Savings Bonds.  
Such bonds are not "personal property" which can be sold 
for a profit, as contemplated by 38 U.S.C.A. § 1503 or by 
38 C.F.R. § 3.272(e).  They are, rather, an investment that 
increases in value by accruing interest.  

The regulations provide that 

Series EE bonds are issued at a discount.  
The accrued interest is added to the 
issue price at stated intervals and is 
payable only at redemption as part of the 
redemption value.  

31 C.F.R. § 353.30 (2004).  

There is no provision in the law or regulations for the 
exclusion of accrued interest paid on the redemption of 
Savings Bonds from countable income.  

Therefore, the Board finds that the accrued interest paid at 
the time the veteran redeemed his Series EE bonds in 1997 is 
countable as income for purposes of determining entitlement 
to payment of VA improved pension benefits.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
veteran's claim for the exclusion interest income received 
from the redemption of United States Savings Bonds in 1997 is 
denied.  

The Board notes that the record does not reflect that the RO 
has provided the veteran with notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, inasmuch as 
the law and not the evidence is dispositive of the instant 
claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002); VAOPGCPREC 5-2004.  


ORDER

The appeal of the issue of whether the unusual medical 
expenses deduction for 1998 was calculated correctly in the 
computation of the amount of the veteran's non-service-
connected disability pension award is dismissed.  

The interest income received from the redemption of United 
States Savings Bonds in 1997 is countable as income for 
purposes of Department of Veterans Affairs improved pension 
benefits.  The appeal is denied as to this issue.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


